Los hechos están expresados en la opinión.
En Juez Asociado Sk. del Tobo,
emitió la opinión del tribunal.
El presente es un caso de tercería. Embargado nn auto-móvil como de la propiedad de Juan Manuel Santini, en pleito que contra él seguía en la Corte Municipal de Caguas Pru-dencio Rivera, Pedro R. Batista presentó una demanda re-clamando como suyo el automóvil embargado. Luego, ai exponer en qué fundaba su reclamación, alegó el tercerista, que el automóvil le pertenecía por haberlo adquirido en un contrato de permuta que celebró con Juan Manuel Santini. Este y Prudencio Rivera comparecieron y en oposición a las alegaciones del tercerista sostuvieron que el automóvil ora de Santini. Se celebró la vista y la corte municipal dictó sentencia declarando sin lugar la demanda de tercería. No conforme con la sentencia, el tercerista apeló de ella para ante la corte de distrito. Con motivo de la interposición y tramitación del recurso, ocurrieron varios incidentes que ex-pondremos luego. Y celebrado el juicio de nuevo en la corte de distrito, ésta resolvió el caso en favor del tercerista orde-nando que el automóvil' en cuestión quedara exceptuado del embargo decretado por la Corte Municipal de Caguas en el pleito seguido por Prudencio Rivera contra Juan Manuel San-tini, por ser de la propiedad de Pedro R. Batista, a quien *171lo debía entregar el marshal, e imponiendo las costas, y des-embolsos a los demandados. Uno de éstos, Santini, interpuso, entonces, él presente recurso de apelación.
El apelante alega que la Corte de Distrito de Humacao erró:
1, al anular todo lo actuado por la Corte Municipal de Caguas,' desde la fecha de la notificación del escrito de ape-lación a fin de que surtiera efecto la apelación interpuesta por Pedro R. Batista;
2, al declarar que no había precepto alguno para deses-timar una apelación de una corte municipal a otra de distrito, cuando el secretario de la corte municipal no remitía los autos en tiempo;
3, al apreciar la prueba en pro del tercerista, y
4, al no reconocer la debida eficacia a la certificación de registro del automóvil.
1. Los autos contienen ciertos documentos indicativos de que cuando el tercerista apeló de la sentencia contra él dic-tada por la corto municipal, uno de los demandados en el pleito de tercería, Juan Manuel Santini, pidió a la dicha corte municipal que de acuerdo con la sección 2 de la ley para regla-mentar apelaciones contra sentencias de las cortes munici-pales, declarara nulo el'escrito de apelación por no haberle sido notificado. La corte municipal oyó a las partes y declaró nulo el escrito. Entonces el tercerista estableció un recurso de certiorari en la corte de distrito y ésta anuló lo actuado por la corte municipal. No consta que la resolución de la corte de distrito dictada en el procedimiento de certiorari, fuera apelada, y la apelación interpuesta contra la sentencia de la corte municipal dictada en el pleito de tercería, siguió su curso.
Entonces aparece que dentro de esta última apelación sus-citó de nueve Santini la misma cuestión, alegando ademas que la transcripción de los autos había sido remitida por el secretario de la corte inferior después de vencido el tér-*172mino de veinte días que la ley señala, y pidiendo por ambos motivos que se desestimara el recurso.
En el acto de la vista de la moción convinieron las partes en que se entendiera basada en que: “la transcripción de los autos que forman el legajo del pleito lia sido enviada a esta honorable corte por el secretario de la Corte Municipal de Caguas luego de transcurrir con exceso el término de veinte días que la ley señala a este respecto.” La corte oyó a las partes y desestimó la moción.
Puede verse, pues, que el fundamento del primer error que ahora se alega ante esta Corte Suprema, fue descartado al someterse el asunto finalmente a la corte de distrito, y jjor tanto que no se encuentra debidamente ante nosotros.
2. Para declarar sin lugar la moción de desestimación del recurso, la corte de distrito tuvo en verdad un fundamento erróneo, a saber: la no existencia de precepto alguno que autorice la desestimación de una apelación procedente de una corte municipal cuando el secretario envía los autos fuera de término. “Opinamos,” dijo esta Corte Suprema por me-dio de su Presidente Señor Hernández, en el caso de Cividanes v. Lópes Acosta, 22 D. P. R. 79, 82, “que es aplicable aún después de estar vigente la ley para reglamentar las apelaciones contra sentencias de las cortes municipales en pleitos civiles, la doctrina que dejamos establecida en el caso de Lópes Zárate v. Villavaso, 12 D. P. R. 53, en la que, inter-pretando la regla 34 que “reglamentaba las apelaciones de las cortes municipales, dijimos que si bien no existe una dis-posición legal que expresamente autorice la desestimación de la apelación cuando la transcripción de autos no era elevada a la corte de distrito dentro de los diez días siguientes al per-feccionamiento de la apelación las disposiciones del artículo 7 del Código Civil, que tienen aplicación no sólo a cuestiones de derecho sustantivo, sino también a las de derecho adje-tivo, y especialmente, las del artículo 36 del Código de Enjui-ciamiento Civil, son suficientes para justificar la desestima-ción de la apelación cuando no se radicare el récord dentro *173de aquel término. La acción del juez de la corte de distrito desestimando la apelación por resolución de 5 de noviembre, está justificada, siendo como es aplicable al caso por analo-gía, segiin la doctrina que dejamos consignada, el artículo 303 del Código de Enjuiciamiento Civil sobre apelaciones para ante el Tribunal Supremo, preceptivo de que la apelación debe ser desestimada cuando el apelante deja de presentar los documentos requeridos por la ley.”
Pero si bien esto es así, es lo cierto que los autos demues-tran que el apelante no fué negligente en este caso. Como bemos visto, la apelación que interpuso fué declarada nula por la corte municipal, viéndose entonces obligado a iniciar en'la corte de distrito un procedimiento de certiorari, y cuando dicho procedimiento quedó debidamente terminado, fué que el secretario de la corte municipal se encontró de nuevo en condiciones de elevar las copias prescritas por la ley, y así se explica que habiéndose archivado la apelación el 12 de ju-nio, no se expidieran dichas copias hasta el 25 de julio si-guiente. Hubo, pues, una causa justa para la dilación, y no procedía, por tanto, la desestimación del recurso.
3. Apreciando !a prueba practicada en el acto de la vista, la corte declaró probados los siguientes hechos:
“En virtud de la evidencia practicada, la corte entiende pro-bado, que entre Pedro R. Batista y Juan Manuel Santini se celebró allá para el mes de febrero de 1914, un contrato de permuta por el cual cedió Batista un automóvil marea ‘Thomas’ y una casa a cambio del automóvil ‘Buick’ cedido por Santini a Batista. Este extremo ha quedado a juicio de esta corte claramente establecido por la declara-ción del tercerista y de varios testigos que presenciaron la transacción y cuyas declaraciones no fueron afectadas durante la vista del caso.
“Resulta probado así también que en un pleito sobre cobro de dinero que siguiera Prudencio Rivera contra Juan Manuel Santini, ante la Corte Municipal de Caguas, fué embargado como de la pro-piedad de Santini, el automóvil ameritado que realmente no perte-necía a Santini y sí a Batista, toda vez que dicho Santini lo cedió al tercerista en este caso, en poder del cual fué hallado cuando el marshal procedió a su embargo.”
*174liemos examinado la prueba practicada, contradictoria en algunos extremos, y no podemos concluir con el apelante que la corte cometiera al apreciarla en la forma en que lo hizo, ningún error que lleve consigo la revocación de la sentencia.
Al argumentar este error se sostiene además en el ale-gato que no pudo declararse probada la existencia de un con-trato de permuta, porque no se demostró que se diera pre-cio a las cosas permutadas.
No tiene razón el apelante. La permuta, según el Código Civil, artículo 1441, es un contrato por el cual cada uno de los contratantes se obliga a dar una cosa para recibir otra. Y Manresa, estudiando las relaciones entre dicho contrato y el de compraventa, dice:
“La compra y venta y la permuta, ya lo hemos dicho, son mam-testaciones de un mismo hecho fundamental, que es el cambio. La diferencia entre uno y otro contrato está en que en el primero inter-viene un elemento que en el segundo no se da: este elemento es el precio, de cuyo concepto y requisitos ya hemos hablado. No existiendo más que esta diferencia entre la compra y venta y la permuta dedú-cese que en el fondo y contenido de ambos contratos tiene que haber forzosamente mucho de común, puesto que los dos son formas del cambio y los dos son de los llamados traslativos de dominio. La razón diferencial estriba en el precio, en la intervención del dinero o signo que lo represente.” 10 Manresa, Código Civil Español, 424.
4. Refiriéndose a. la circunstancia de haber presentado el demandado y apelante Santini como prueba de la propiedad del automóvil, una certificación creditiva de que constaba re-gistrado a su nombre en el Departamento del Interior, la corle sentenciadora se expresó así:
“Claro está que la certificación del registro de automóviles esta-blece una presunción prima facie sobre la propiedad del vehículo; pero tal presunción queda destruida cuando, como en el presente caso, se demuestra de una manera clara y satisfactoria, que la persona que aparece en el registro de automóviles como dueño del vehículo, lo ha enajenado y tal vehículo se encuentra en la posesión del adquirente. ’ ’
*175La corte de distrito no cometió, pues, tampoco, el último ele los errores señalados.
Parece que el apelante pretende sostener qxie en esta isla no puede considerarse como válido ningún traspaso de auto-móviles, hasta que ha sido debidamente registrado en el De-partamento del Interior. Tal doctrina es inadmisible. Es cierto, como sostuvo la corte sentenciadora, que el registro establece una presunción prima facie de que la propiedad pertenece a la persona indicada en el mismo, pero si esa persona lo permuta, como en este caso, el adquirente adquiere la propiedad en el momento mismo en que se celebra el con-trato, y puede demostrar la existencia de éste y exigir todos los derechos derivados de la misma, aun cuando el automó-vil permutado continúe inscrito a nombre de su antiguo dueño en el Departamento del Interior.
• Por virtud de todo lo expuesto, debe confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.